Citation Nr: 1730846	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-06 785 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for pseudofolliculitis barbae (PFB), currently evaluated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to August 1986.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  That decision, in relevant part, continued a 10 percent evaluation for PFB.  

The Veteran testified at a Travel Board hearing in April 2012.  A transcript of that hearing is of record and associated with the claims folder.  The Board remanded the appeal in September 2012 for further development.  During the pendency of the appeal, the Veterans Law Judge who conducted the hearing retired.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Because the Veterans Law Judge who conducted the April 2012 hearing is no longer with the Board, he cannot participate in the adjudication of the Veteran's PFB claim.  As such, in February 2014, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a different Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In March 2014, the Veteran responded he did not wish to appear at another hearing.  

In May 2014, the Board denied a rating greater than 10 percent for PFB.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (CAVC or Court).  In February 2015, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand that decision.  (The Veteran abandoned the appeal of six other issues decided by the Board and, thus, those issues are no longer on appeal before the Board.)  

The appeal for a TDIU was considered to have been raised as a component of the increased rating claim on appeal and it is, therefore, in appellate status before the Board notwithstanding the RO's separate adjudication of the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1. The Veteran's pseudofolliculitis barbae does not cover 20 to 40 percent of his entire body, or 20 to 40 percent of exposed areas affected; or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period; the Veteran has no more than one characteristic of disfigurement of the face, and no facial scars.  

2.  The evidence of record does not show that the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of  10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).   

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating Pseudofolliculitis Barbae (PFB)

The Veteran asserts that his PFB is more severe than the current 10 percent rating reflects.  He maintains that he has pain, itching, and bleeding associated with his PFB.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

After a careful review of the medical evidence of record, the Board finds that no more than the current 10 percent evaluation is warranted for PFB.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708  (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in September 2007.  He has not requested review under the criteria as amended in 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

In evaluating the Veteran's disability, consideration may be given to various Diagnostic Codes.  

Under Diagnostic Code 7806, dermatitis or eczema, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period.   

Diagnostic Code 7806 also states that the disability may be rated as disfigurement of the head, face, or neck, (DC 7800), or scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

Under DC 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement.  A 30 percent rating is also warranted where there is visible or palpable tissue loss and additional symptomatology. 

The Veteran underwent a VA examination in December 2007.  He reported he had welps in the neck area 1 to 2 times per week, necessitating alcohol use on the welps.  He related that he used alcohol and hydrocortisone cream on his neck on a regular basis.  Physical examination revealed skin colored papules in the beard area of the neck scattered around creases.  There was no erythema or pustule formation.  There was no tenderness on examination.  There were no scars per se, only papules.  There was also no keloid formation.  The diagnosis was PFB.  The examiner stated the Veteran had no loss of function as a result of the PFB.  

In a May 2008 correspondence, the Veteran reported his skin had worsened, as there was scarring and his skin was painful.  

A VA outpatient treatment record dated in April 2009 was associated with the claims folder.  The Veteran was seen with few scattered, mildly inflammatory papules around his beard line.  The assessment was PFB.  He was prescribed benzoyl peroxide (PB) for use.  In August that year, the Veteran reported using the gel but not liking the consistency of the gel.  

In February 2010 at a follow up visit, the Veteran was still shaving, using the BP gel occasionally, because he did not like the consistency of the cream.  His beard line had mild inflammatory papules and hyperpigmentation.  He was to continue BP lotion and topical clindamycin.  The Veteran was reminded by the physician that the only "cure" for his problem is if he were to stop shaving or have laser hair removal.  

The Veteran testified at a Travel Board hearing in April 2012.  He testified that he had breakouts in his face, chin, and neck, twice a month.  He stated that he used antibiotics and several creams prescribed by VA.  He related that he had scarring around the lower aspect of his neck.  

Pursuant to the Board's September 2012 remand, the Veteran underwent a VA examination in January 2013.  The Veteran complained of PFB that he has had since service.  He stated that his skin condition was stable under his prescribed treatment regimen which consists of daily cleansing BP/erythromycin 3 percent gel and clindamycin 1 percent topical solution.  He reported no current problems of rashing, pustules, or scarring.  He related he had used topical medications 6 weeks or more, but not constantly.  The Veteran had no scarring or disfigurement of his head, face, or neck.  He had moderately dense distribution of tan popular lesions with scantly interspersed whiteheads on the face, neck, and beard areas, with associated hyperpigmentation but no erythema, disfigurement or scars.  The examiner indicated that the PFB affected less than 5 percent of the total body area and less than 5 percent of the exposed body area.  His PFB was noted to have no impact his ability to work.    

In September 2015 the Veteran underwent a VA examination.  The Veteran reported having red eruptions on his face, neck and anterior upper chest below the neck about once per month, since his last VA examination of 2013.  He reported that he continued to use BP gel twice daily as needed with fairly good results.  He reported no changes in treatment or other interventions since his last examination.  There was no scarring or disfigurement of his head, face or neck.  There were no benign or malignant skin neoplasms.  He uses only the topical medication BP, one to two times daily as needed.  The total duration of medication use in the prior 12 months, was six weeks or more, but not constant.  He has had no debilitating or non-debilitating, episodes in the prior twelve months.  The examiner indicated the Veteran does not have a benign or malignant neoplasm or metasteses.  The examiner noted there was a light scattered distribution of flesh colored papules on the anterior neck in the beard line.  There was no focal redness, swelling, or other skin abnormality and there was no visible scarring to the face neck or chest.  The distribution of the rash involved less than 3 percent of exposed body surface area, and less than 1 percent of total body surface area.  His skin condition has no impact on his ability to work.  The Veteran reported he had been a performing musician on and off since his last examination, and had authored a book.  He brought in multiple skin photos which the examiner reviewed.  The examiner noted the photos showed redness, rashing and irritation to the skin of the neck and lower beard area, with a heavy application of a white cream in place.  The examiner advised the Veteran that the BP cream can cause redness, and irritation, so he should reduce the application to once daily as per the directions should redness, or irritation occur.   

In January 2016 the Veteran underwent a VA examination.  The examiner indicated the Veteran's history had not changed since the September 2015 examination.  He brought photos on his phone that appeared to be a large area of erythema on the cheeks consistent with a superficial burn or dermatitis, but did not portray the pustules of PFB.  The Veteran contended that he is unable to work because of his back and knees and his life is consumed with going to medical appointments.  He made no mention of PFB as an impediment to employment.  The examiner noted that in January 2015, the Veteran had a scar exam, with no documentation of scars on his face, in May 2015 the Veteran had a dermatology exam and the Veteran was concerned with pigmentation on his right leg, there was no mention of PFB.  In September 2015, there was no active or recent PFB, but light evidence of old disease, less than 1 percent of his body surface area.  His employability statement documents the Veteran currently as a band member and an  author.  In October 2015 the Veteran went to the emergency room and complained of a rash on his neck, and dermatitis was diagnosed, with no mention of PFB.  The examiner concluded the Veteran's skin condition does not cause scarring or disfigurement of the head face or back.  He had no malignant or benign skin neoplasms.  There was no evidence of systemic manifestations due to any skin diseases.  He used topical medication to treat his skin, and reported using it on a constant or near constant basis.  He had not had any treatment for exfoliative dermatitis or papulosquamous disorders.  He had not had any debilitating or non debilitating episodes in the prior 1 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner concluded there was no evidence of PFB.  On close inspection with a light one can see scant, skin colored popular lesions that are less than 1 mm in diameter.  They  are not edematous or red.  They appear to be old and are difficult to see.  They are found in a semilunar arrangement at the inferior extent of the Veteran's facial hair.  The total skin area covered would be less than 1 square inch.  There was nothing on the Veteran's cheeks or posterior neck.  

In December 2015, the Veteran submitted a statement indicating that at the time of the September 2015 VA examination, his skin did not appear to be damaged, because the week prior he received a prescription medication to apply to his face to assist in controlling the skin condition.  In a January 2016 statement, the Veteran asserted that his skin condition appeared minimally at the September 2015 and January 2016 examinations, because he uses medication.  He stated without the use of medication, his skin would be an "atrocity."  Here, however, the evaluation is based on its actual presentation.  

VAMC treatment records are consistent with the findings in the VA examinations. 
A thorough review of the evidence of record reveals that no more than a 10 percent rating is warranted for PFB.  

The physical evidence of record showed skin colored papules around the neck area, with no scars, keloids, or other disfigurement.  During the duration of the appeal, there has been no more than 5 percent total area affected and less than 5 percent exposed area affected.  There has been no more than one characteristic of disfigurement, the hyperpigmentation noted at the February 2010 follow up visit and January 2013 examination.  He has not used systemic therapy for a total duration of six weeks or more.  

To warrant the next higher evaluation under DC 7806, there would have to be evidence of the skin disability covering 20 to 40 percent of his entire body, or 20 to 40 percent of the exposed area, or systemic therapy being required for six weeks or more.  There is no evidence the Veteran has required systemic therapy for six weeks or more.  The total area affected, at worse, has been no more than 5 percent.  As such, a higher evaluation under 7806 is not warranted.  

To warrant the next higher evaluation under 7800, there must be evidence of visible or palpable tissue loss and additional symptomatology, or two or three characteristics of disfigurement.  There is no evidence of record that the Veteran has had any tissue loss, or two or three characteristics of disfigurement.  The only characteristic of disfigurement documented during the duration of the appeal has been the mention of hyperpigmentation.  There are no additional characteristics of disfigurement.  

The Board has also considered the Veteran's statements that his PFB disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the evaluation of his disability takes into consideration all the evidence of record, including his statements and the medical findings provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which PFB is evaluated and a relationship of additional disabilities to service.  As such, the Veteran's contentions alone are not controlling.  

III. TDIU 
 
A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor may advancing be considered.

The Veteran is service connected for: lumbar spine arthritis at 20 percent disabling effective January 1, 2014, PFB at 10 percent disabling effective July 11, 1989, left knee osteoarthritis at 10 percent disabling effective April 11, 2008, right knee osteoarthritis at 10 percent disabling effective April 11, 2008, right forearm residual scar at 10 percent disabling effective May 20, 2014,  hemorrhoid thrombectomy with a non compensable rating effective July 11, 1989, and right anterior arm laceration with a non compensable rating effective May 18, 2006.  Effective July  11, 1989, the Veteran's combined rating is 10 percent.  Effective April 11, 2008, the  combined rating is 30 percent.  Effective January 1, 2014, the combined rating is 40 percent.  Effective May 20, 2014, the combined rating is 50 percent.  

The Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU.    

Even when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, a total disability evaluation may still be assigned on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  Therefore, exceptional cases may be submitted to the Director of Compensation and Pension Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 38 C.F.R. §§ 3.321 (b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration nor does the Board find that such referral is warranted. 

At a December 2015 VA examination for the back; the examiner indicated that due to the Veteran's spine condition, the Veteran would be better suited for work that did not require bending or any heavy or moderate lifting.  

In January 2016, the Veteran had a knee examination, and the examiner indicated his condition impacted the Veteran's ability to perform occupational tasks. The examiner concluded that the Veteran would be better suited for employment that did not require prolonged walking or standing. 

With regard to the Veteran's PFB, in a September 2009 statement, the Veteran contended that his PFB leaves blood stains on his clothing and "distasteful appearances" and that he has "been denied employment in the entertainment industry because of not being photogenic enough for music covers and magazines!"  In June 2010 the Vet indicated he last worked in September 2008, at Southland Gaming and racing.  In December 2007, the VA examiner concluded the Veteran had no loss of function as a result of the PFB.  In January 2013, the VA examiner concluded the Veteran's PFB had no impact on his ability to work.  At a September 2015 examination, the examiner concluded the Veteran's skin condition had no impact on his ability to work.  In fact, at the September 2015 examination, the Veteran reported he had been a performing musician on and off since his last examination, and had authored a book.  

At a January 2016 examination, the Veteran contended that he is unable to work because of his back and knees and his life is consumed with going to medical appointments.  He made no mention of PFB as an impediment to employment.  His employability statement documents the Veteran currently as a band member and an  author.   

There are no medical records indicating the Veteran was unable to obtain employment by reason of his service-connected disabilities.  The Board finds that the VA examiner's opinions are entitled to greater weight than the Veterans' opinions because of the VA examiners' specialized training in evaluating disabilities, and impartiality.  The Board recognizes that the Veteran reported in 2009 that he had been denied employment due to stains on his clothing from his PFB, and not being photogenic enough, and in 2010 the Veteran reported he stopped working in 2008.  However, at the most recent examination the Veteran reported working in a band, and authoring a book.  

As noted above, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining employability, the veteran's level of education, special training, and previous work experience is for consideration.  The Board is not persuaded that the Veteran is unemployable.  Also, the most recent evidence of record indicating that the Veteran was working with a band and authored a book.  This is not persuasive evidence that his service connected conditions render him unable to secure and follow a substantially gainful occupation.  Furthermore, the VA examiner's each found the Veteran was not unemployable as a result of his service connected conditions.  This is further evidence that tends to show the Veteran continues to be capable of performing the physical and mental acts required by employment.  For these reasons, the Board finds that the medical and lay evidence of record does not persuasively suggest that the Veteran's service connected conditions preclude him from following a substantially gainful occupation.  Referral of the claim to the Director of the Compensation Service for extra-schedular consideration is not indicated.  

In reaching the conclusion to deny this claim, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, entitlement to a TDIU must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A rating in excess of 10 percent for PFB is denied.  

Entitlement to a TDIU is denied.




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


